DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 07/25/2019.
Applicant’s cancelation of claims 1-10 is acknowledged and require no further examining.  Claims 11-23 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2019, 02/28/2020, 07/08/2020, 09/09/2020, and 12/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "downstream under face" as disclosed by claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claim 11 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 11, the phrase “a sealing device that is configured with” should be written as “a sealing device that comprises” to clearly indicate the clamp forming part, a first fold guide, a heater, a second fold guide, and a clamp sealing part are part of the sealing device and not just used for a function of the sealing device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the phrase “wherein the protrusion streak … and the recession streak … the protrusion streak and the recession streak” renders claim 1 vague and indefinite because it is unclear if the last state is part of the list of “wherein” statements.  When disclosing a list, the last item to said list should be preceded by the word “and” in order to clearly indicate said item is the last item.  For examining purposes, the phrase is interpreted as “wherein the protrusion streak … the recession streak … and the protrusion streak and the recession streak”.
Regarding claim 12, the phrase “a resin packaging bag sealing device” renders claim 12 vague and indefinite because it is unclear why a packaging machine for paper bags would have a resin packaging bag sealing device.  Claim 12 is dependent of claim 11 and claim 11 discloses a “packaging machine for sealing a paper packaging bag”.  It is unclear why a packaging machine designed for paper bags would include a sealing device for resin bags.  For examining purposes, prior art that discloses means to seal a paper bag and a resin bag is interpreted to read on claim.
Regarding claim 15, the phrase “wherein a step of sealing the paper packaging bag includes” renders claim 15 vague and indefinite because claim 15 is direct to a machine.  When claiming an apparatus or device, the claim discloses elements and structure that makeup the apparatus or device.  When claiming a method or process, 
Regarding claim 15, the phrase “the sealing adhesive agent for the paper packaging bag” also renders claim 15 vague and indefinite because it is unclear what is implied by stating the adhesive is for the bag.  Claim 15 is dependent of claim 11 and claim 11 disclose the bag has an adhesive region over which a sealing adhesive agent spreads.  It is unclear further limitation the phrase implies when the bag already has adhesive.  For examining purposes, the phrase is interpreted as “the sealing adhesive agent on the paper packaging bag”.
Regarding claim 21, the phrase “the first inclined face … is oriented downward” renders claim 21 vague and indefinite because it appears to contradict itself.  A plane with a normal line oriented downwards implies said plane is oriented horizontally.  The term “inclined” implies the face is neither oriented horizontally nor vertically, but rather is oriented at a slant.  It is unclear how an inclined surface can have a normal oriented down.  For examining purposes, the phrase is interpreted as “the first inclined face is a flat plane of which a normal line is angled downward with respect to the vertical direction”.  The same interpretation is applied to the other angles.
Regarding claim 22, the phrase “the second inclined face … is oriented downward” renders claim 22 vague and indefinite because it appears to contradict itself.  A plane with a normal line oriented downwards implies said plane is oriented 
Regarding claim 23, the phrase “the first inclined face … is oriented downward” renders claim 23 vague and indefinite because it appears to contradict itself.  A plane with a normal line oriented downwards implies said plane is oriented horizontally.  The term “inclined” implies the face is neither oriented horizontally nor vertically, but rather is oriented at a slant.  It is unclear how an inclined surface can have a normal oriented down.  For examining purposes, the phrase is interpreted as “the first inclined face is a flat plane of which a normal line is angled downward with respect to the vertical direction”.  The same interpretation is applied to the other angles.
Claims 13-14 and 16-20 are dependent of claim 11 and include all the same limitations.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 13, the phrase “the paper packaging bag sealing device has a pair of clamping devices” renders claim 13 to be of improper dependent form because claim 11 already disclose this feature.  Claim 13 is dependent of claim 11 and claim 11 disclose the clamp sealing part comprises a pair of clamping bodies.  Claim 13 does fails to further limit the subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over reference Sargin (2013/0031875) in view of references Ikeda (3982376), Pierson et al. (1998287), and Eburn, Jr. et al. (3861123) (referred to as Eburn).
Regarding claim 11, Sargin discloses a packaging machine for sealing a paper packaging bag (100), 
wherein the paper packaging bag has two surfaces that are opposed each other in a depth direction, 
wherein an adhesive region (600, 602) is provided on the front surface of the paper packaging bag (100) and no adhesive is on the back surface of the paper packaging bag
wherein said machine comprising a sealing device comprising: 
a clamp forming part (500); 
a fold guide (606); 
a heater (400); and
a clamp sealing part (1200),
wherein the clamp forming part is configured to form a fold line (206) in the adhesive region (600, 602),
wherein the heater (400) has a hot air supply block (700) through which a hot air blows,
wherein the hot air supply block (700) is disposed below the first under face to blow the hot air toward the first under face such that the upper region folded at 90° is heated with the hot air while carried under the first under face,
wherein the clamp sealing part (1200) arranged downstream side from the folding guide (606),

wherein one of the pair of clamping bodies (1202, 1204) being at the front side and the other being at the back side such that the clamping bodies (1202, 1204) press the upper region, which has been folded at 180° and the remaining region and seal these regions.
(Figure 1, 3, 5-8, 11 and Page 4 paragraph 39, 43, 44, Page 5 paragraph 53, 54, 56, Page 6 paragraph 66, Page 7 paragraph 67)
However, Sargin does not disclose a pair of grips, a first fold guide, and a second fold guide, and do not explicitly disclose the clamp forming part comprising a protrusion streak and a recessed streak.
Ikeda disclose an apparatus for filling and sealing a bag (a), wherein the apparatus comprises gripping members (79, 80) that grip the lateral sides of the bag (a), and wherein the gripping members are attached to a moving body (50, 51, 54) that intermittently moves the gripping members (79, 80) along a carrying path. (Figure 5, 27 and Column 3 lines 24-29, Column 4 lines 33-36, 50-54)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Sargin by incorporating the gripping members and moving block as taught Ikeda, since column 2 lines states such a modification would allow the apparatus to smoothly grip, transfer, and release the bags without damaging the bags.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the clamp forming part of Sargin by incorporating the protrusion streak (62) and the recessed streak (63) at taught by Pierson et al., since page 5 column 2 lines 65-68 of Pierson et al. states such a modification would allow for smooth folding of the bag.
When modifying the clamp forming part by incorporating the protrusion streak and a recessed streak, the person of ordinary skill in the art would have the protrusion streak and a recessed streak situated above the grippers.
Eburn disclose a bag closure apparatus comprising: a first fold guide (see figure 4 below); and a second fold guide (see figure 4 below),
wherein the first fold guide (see figure 4 below) comprises a first inclined face (see figure 4 below) and a first under face (see figure 4 below),
wherein the first inclined face (see figure 4 below) has a back edge (see figure 4 below) and a front edge (see figure 4 below),
wherein the first included face is configured to fold the upper region from 0° toward the front side up to 90°,
wherein the first under face (see figure 4 below) is in a flat plane extending horizontally and facing downward and positioned at the same height as the fold line,

wherein the second inclined face (see figure 4 below) is arranged lower than the first inclined face (see figure 4 below) and configured to fold the upper region from 90° up to 180°,
wherein the second side face (see figure 4 below) is in a flat plane, arranged in parallel to face the remaining region of the adhesive region and positioned at eh frond side.
(Figure 4, 5A-5F and Column 5 lines 55-67, Column 6 lines 1-4, 10-14)
[AltContent: arrow][AltContent: textbox (First Under Face)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Side Face)][AltContent: textbox (Second Inclined Face)][AltContent: arrow][AltContent: textbox (Most-downstream Point)][AltContent: arrow][AltContent: textbox (Back Edge)][AltContent: arrow][AltContent: textbox (Front Edge)][AltContent: arrow][AltContent: textbox (First Inclined Face)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Fold Guide)][AltContent: textbox (First Fold Guide)][AltContent: ][AltContent: ][AltContent: textbox (Eburn, Jr. et al.)]
    PNG
    media_image1.png
    572
    616
    media_image1.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the fold guide 
Sargin disclose the heater is situated in the middle of the fold guide.  When modifying Sargin by incorporating the first fold guide and second fold guide as taught by Eburn, the person of ordinary skill in the art would have the heater situated between the first and second fold guide, and the first under face would be sized to fit above the top surface of the heater.  When situating the heater between the first fold guide and second fold guide and having the first under face sized to fit above the top surface of the heater, the first under face is interpreted to have an upstream under face and a downstream under face.
Regarding claim 13, Sargin modified Ikeda, Pierson et al., and Eburn disclose a pair of clamping bodies (Sargin – 1202, 1204) configured to clamp the paper packaging bag (Sargin – 100) from a front and back thereof respectively thereby to press the front and the back of the paper packaging bag (Sargin – 100) against each other. (Sargin – Figure 11 and Page 7 paragraph 67)
Regarding claim 14, Sargin disclose the pair of clamping bodies roller driven belts which pinch opposite sides of the bag. (Page 7 paragraph 67)  This implies the clamping bodies comprise rollers that applies presser to opposite sides of the bag.
Therefore, Sargin modified Ikeda, Pierson et al., and Eburn is interpreted to disclose the paired of clamping bodies comprises a pair of presser rollers.
Regarding claim 15, Sargin modified Ikeda, Pierson et al., and Eburn disclose the packaging machine is configured to: 

melt the sealing adhesive agent (Sargin – 600, 602) on the paper packaging bag (Sargin – 100);
widthwise fold a vicinity of the bag mouth of the paper packaging bag (Sargin – 100); and
clamp the paper packaging bag (Sargin – 100) from a front and back thereof, thereby pressure bonding the paper packaging bag.
(Sargin – Figures 5-6, 11 and Page 5 paragraph 53, 54, 55, Page 7 paragraph 67)
Regarding claims 16-20, Sargin modified Ikeda, Pierson et al., and Eburn disclose the claim invention as stated above, but do not disclose the relative lengths of the first inclined face, the first under face, second inclined face, and bag relative to each other.
It would have been obvious to the person of ordinary skill in the art to have change the lengths of the first inclined face, the first under face, second inclined face, and bag relative to each other, since it has been held that mere scaling of a prior art process capable of being scaled up or down involves routine skill in the art. [MPEP 2144.04 (IV)]
Sargin discloses that by adjusting the size and number of the passages in the heat will adjust the amount of heat applied to the bag.  The person of ordinary skill in the art would know that by adjusting the length of the various faces would also adjust the amount of time the various faces engage the bag.  In other words, the person of ordinary skill in the art would be motivated to change the lengths of the various face to find the desired amount of time for the various faces to engage the faces.

Regarding claim 21, Sargin modified Ikeda, Pierson et al., and Eburn disclose the first inclined face (Ebum – see figure 4 above) is in a flat plane of which a normal line is angled: 
downward with respect to the vertical direction;
toward the front with respect to the depth of the bag; and
upstream with respect to the carrying direction.
(Ebum – Figure 4) 
Regarding claim 22, Sargin modified Ikeda, Pierson et al., and Eburn disclose the second inclined face (Ebum – see figure 4 above) is in a flat plane of which a normal line is angled: 
downward with respect to the vertical direction;
toward the back with respect to the depth of the bag; and
upstream with respect to the carrying direction.
(Ebum – Figure 4)
Regarding claim 23, Sargin modified Ikeda, Pierson et al., and Eburn disclose the first inclined face (Ebum – see figure 4 above) is in a flat plane of which a normal line is angled: 
downward with respect to the vertical direction;
toward the front with respect to the depth of the bag; and

wherein the second inclined face (Ebum – see figure 4 above) is in a flat plane of which a normal line is angled: 
downward with respect to the vertical direction;
toward the back with respect to the depth of the bag; and
upstream with respect to the carrying direction.
(Ebum – Figure 4) 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over reference Sargin (2013/0031875) in view of references Ikeda (3982376), Pierson et al. (1998287), and Eburn, Jr. et al. (3861123) (referred to as Eburn) as applied to claim 11 above, and further in view of reference Morness et al. (6324818).
Regarding claim 12, Sargin modified Ikeda, Pierson et al., and Eburn disclose the claimed invention as stated above but do not disclose a resin packaging bag sealing device.
Morness et al. disclose a device (20) for automatically filling and sealing bags (19) comprising: sealing bars (276, 278); power cylinders (320, 322); crimping bars (266, 268); and a fold over mechanism (326), wherein the sealing bars (276, 278) activate an adhesive (310) on the outside of the bag mouth so that the crimping bars (266, 268) and fold over mechanism (326) can fold over and seal the outer layer when a paper bag is being sealed; and wherein only the sealing bars (276, 278) are actuated when a plastic bag is being sealed. (Column 8 lines 50-67, Column 10 lines 26-45)

When modifying Sargin et al. and  Ebun by incorporating the separate sealing device for paper or plastic bags as taught by Morness et al., the sealing bars (276, 278) are interpreted as the resin bag sealing device, wherein the first sealing bar (276) is interpreted as the first sealing device and the second sealing bar (278) is interpreted as the second sealing device, and the power cylinders (320, 322) are interpreted as the reciprocating members that reciprocates the paper packaging bag sealing device.  Since the sealing bars actuate between a bag release position and a bag engaging position, the first and second sealing devices are interpreted to be located away from each other prior to the sealing process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        April 9, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731